Name: Commission Implementing Decision (EU) 2018/910 of 25 June 2018 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2018) 4060) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: international trade;  Europe;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: 2018-06-26

 26.6.2018 EN Official Journal of the European Union L 161/42 COMMISSION IMPLEMENTING DECISION (EU) 2018/910 of 25 June 2018 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2018) 4060) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States, where there have been confirmed cases of that disease in domestic or feral pigs (the Member States concerned). The Annex to that Implementing Decision demarcates and lists certain areas of the Member States concerned in Parts I to IV thereof, differentiated by the level of risk based on the epidemiological situation as regards that disease. The Annex to Implementing Decision 2014/709/EU has been amended several times to take account of changes in the epidemiological situation in the Union as regards African swine fever that need to be reflected in that Annex. (2) The risk of the spread of African swine fever in wildlife is linked to the natural slow spread of that disease among feral pig populations, and also the risks linked to human activity, as demonstrated by the recent epidemiological evolution of that disease in the Union, and as documented by the European Food Safety Authority (EFSA) in the Scientific Opinion of the Panel on Animal Health and Welfare, published on 14 July 2015; in the Scientific Report of EFSA on Epidemiological analyses on African swine fever in the Baltic countries and Poland, published on 23 March 2017; and in the Scientific Report of EFSA on Epidemiological analyses of African swine fever in the Baltic States and Poland, published on 7 November 2017 (5). (3) In June 2018, thirty eight outbreaks of African swine fever in domestic pigs and several cases of African swine fever in wild boar were observed in the county of Tulcea in Romania. These outbreaks of African swine fever in domestic pigs, as well as the cases in wild boar in the same area of Romania constitute an increased level of risk which should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, this area of Romania affected by African swine fever should be listed in Parts I, II and III of that Annex. (4) In June 2018, one outbreak of African swine fever in domestic pigs was observed in the county of Saldus in Latvia. This outbreak of African swine fever in domestic pigs, as well as recent cases in wild boar in the same area of Latvia constitute an increased level of risk which should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, this area of Latvia affected by African swine fever should be listed in Part III of that Annex. (5) In June 2018, three outbreaks of African swine fever in domestic pigs were observed in the counties of Ã iauliai, Vilnius and Kaunas in Lithuania. These outbreaks of African swine fever in domestic pigs, as well as recent cases in wild boar in the same areas of Lithuania constitute an increased level of risk which should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, these areas of Lithuania affected by African swine fever should be listed in Part III of that Annex. (6) In June 2018, two outbreaks of African swine fever in domestic pig were observed in Podlaskie and Lubelskie provinces in Poland. These outbreaks in domestic pigs, as well as recent cases in wild boar in the same area of Poland constitute an increased level of risk which should be reflected in the Annex to Implementing Decision 2014/709/EU. Accordingly, these areas of Poland affected by African swine fever should be listed in Part III of that Annex. (7) In order to take account of recent developments in the epidemiological evolution of African swine fever in the Union, and in order to combat the risks associated with the spread of that disease in a proactive manner, new high risk areas of a sufficient size should be demarcated for Romania, Latvia, Lithuania and Poland and duly listed in the Annex to Implementing Decision 2014/709/EU. That Annex should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 June 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) EFSA Journal 2015;13(7):4163; EFSA Journal 2017;15(3):4732; EFSA Journal 2017;15(11):5068. ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. The Czech Republic The following areas in the Czech Republic:  okres UherskÃ © HradiÃ ¡tÃ ,  okres KromÃ Ã Ã ­Ã ¾,  okres VsetÃ ­n,  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  BÃ lov,  Biskupice u LuhaÃ ovic,  Bohuslavice nad VlÃ ¡Ã Ã ­,  Brumov,  Bylnice,  Divnice,  Dobrkovice,  DolnÃ ­ Lhota u LuhaÃ ovic,  Drnovice u ValaÃ ¡skÃ ½ch Klobouk,  Halenkovice,  Haluzice,  HrÃ ¡dek na VlÃ ¡rskÃ © drÃ ¡ze,  HÃ ivÃ ­nÃ ¯v Ã jezd,  JestÃ abÃ ­ nad VlÃ ¡Ã Ã ­,  KaÃ ovice u LuhaÃ ovic,  KelnÃ ­ky,  KladnÃ ¡-Ã ½ilÃ ­n,  Kochavec,  KomÃ ¡rov u Napajedel,  KÃ ekov,  Lipina,  LipovÃ ¡ u SlaviÃ Ã ­na,  Ludkovice,  LuhaÃ ovice,  MachovÃ ¡,  MiroÃ ¡ov u ValaÃ ¡skÃ ½ch Klobouk,  MysloÃ ovice,  Napajedla,  NÃ ¡vojnÃ ¡,  NedaÃ ¡ov,  NedaÃ ¡ova Lhota,  NevÃ ¡ovÃ ¡,  Otrokovice,  PetrÃ ¯vka u SlaviÃ Ã ­na,  PohoÃ elice u Napajedel,  Polichno,  Popov nad VlÃ ¡Ã Ã ­,  PoteÃ ,  Pozlovice,  Rokytnice u SlaviÃ Ã ­na,  Rudimov,  Ã etechov,  Sazovice,  Sidonie,  SlaviÃ Ã ­n,  Smolina,  SpytihnÃ v,  SvatÃ ½ Ã tÃ pÃ ¡n,  Ã anov,  Ã arovy,  Ã tÃ ­tnÃ ¡ nad VlÃ ¡Ã Ã ­,  Tichov,  TlumaÃ ov na MoravÃ ,  ValaÃ ¡skÃ © Klobouky,  VelkÃ ½ OÃ echov,  Vlachova Lhota,  Vlachovice,  VrbÃ tice,  Ã ½lutava. 2. Estonia The following areas in Estonia:  Hiiu maakond. 3. Hungary The following areas in Hungary:  Borsod-AbaÃ ºj-ZemplÃ ©n megye 650100, 650200, 650300, 650400, 650500, 650600, 650700, 650800, 651000, 651100, 651200, 652100, 652200, 652300, 652400, 652500, 652601, 652602, 652603, 652700, 652800, 652900 Ã ©s 653403 kÃ ³dszÃ ¡mÃ ºvalamint 656100, 656200, 656300, 656400, 656701, 657010, 657100, 657400, 657500, 657600, 657700, 657800, 657900, 658000, 658100, 658201, 658202, 658310, 658401, 658402, 658403, 658404, 658500, 658600, 658700, 658801, 658802, 658901, 658902, 659000, 659100, 659210, 659220, 659300, 659400, 659500, 659601, 659602, 659701, 659800, 659901, 660000, 660100, 660200, 660400, 660501, 660502, 660600 Ã ©s 660800 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  HajdÃ º-Bihar megye 900850, 900860, 900930, 900950 Ã ©s 903350 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Heves megye 700150, 700250, 700260, 700350, 700450, 700460, 700550, 700650, 700750, 700850, 702350, 702450, 702550, 702750, 702850, 703350, 703360, 703450, 703550, 703610, 703750, 703850, 703950, 704050, 704150, 704250, 704350, 704450, 704550, 704650, 704750, 704850, 704950, 705050, 705250, 705350, 705510 Ã ©s 705610 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  JÃ ¡sz-Nagykun-Szolnok megye 750150, 750160, 750250, 750260, 750350, 750450, 750460, 750550, 750650, 750750, 750850, 750950 Ã ©s 750960 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  NÃ ³grÃ ¡d megye 550110, 550120, 550130, 550210, 550310, 550320, 550450, 550460, 550510, 550610, 550710, 550810, 550950, 551010, 551150, 551160, 551250, 551350, 551360, 551450, 551460, 551550, 551650, 551710, 551810, 551821, 552010, 552150, 552250, 552350, 552360, 552450, 552460, 552520, 552550, 552610, 552620, 552710, 552850, 552860, 552950, 552960, 552970, 553110, 553250, 553260 Ã ©s 553350 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Pest megye 571250, 571350, 571550, 571610, 571750, 571760, 572350, 572550, 572850, 572950, 573360 Ã ©s 573450 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Szabolcs-SzatmÃ ¡r-Bereg megye 850150, 850250, 850260, 850350, 850450, 850550, 850650, 850850, 851851, 851852, 851950, 852050, 852150, 852250, 852350, 852450, 852550, 852750, 853560, 853650, 853751, 853850, 853950, 853960, 854050, 854150, 854250, 854350, 855250, 855350, 855450, 855460, 855550, 855650, 855660, 855750, 855850, 855950, 855960, 856012, 856050, 856150, 856250, 856260, 856850, 856950, 857050, 857150, 857350, 857450 Ã ©s 857550. 4. Latvia The following areas in Latvia:  Aizputes novads,  Alsungas novads,  KuldÃ «gas novada Gudenieku, Turlavas un Laidu pagasts,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  Skrundas novada,NÃ «krÃ cesun RudbÃ rÃ ¾u pagasts un Skrundas pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a A9, Skrundas pilsÃ ta,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  VaiÃ odes novads,  Ventspils novada JÃ «rkalnes pagasts. 5. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ : PapilÃ s seniÃ «nija,  Jurbarko rajono savivaldybÃ : ErÃ ¾vilko, SmalininkÃ ³ ir VieÃ ¡vilÃ s seniÃ «nijos,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KelmÃ s rajono savivaldybÃ : KelmÃ s, KelmÃ s apylinkiÃ ³, KraÃ ¾iÃ ³, KukeÃ iÃ ³, LioliÃ ³, PakraÃ ¾anÃ io, Ã aukÃ nÃ ³ seniÃ «nijos, TytyvÃ nÃ ³ seniÃ «nijos dalis Ã ¯ vakarus ir Ã ¡iaurÃ nuo kelio Nr. 157 ir Ã ¯ vakarus nuo kelio Nr. 2105 ir TytuvÃ nÃ ³ apylinkiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 157 ir Ã ¯ vakarus nuo kelio Nr. 2105, UÃ ¾venÃ io ir Vaiguvos seniÃ «nijos,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ : Sedos, Ã erkÃ ¡nÃ nÃ ³ ir Ã ½idikÃ ³ seniÃ «nijos,  PagÃ giÃ ³ savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ : Girkalnio ir KalnÃ «jÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr A1, NemakÃ ¡Ã iÃ ³, PaliepiÃ ³, RaseiniÃ ³, RaseiniÃ ³ miesto ir ViduklÃ s seniÃ «nijos,  Ã akiÃ ³ rajono savivaldybÃ ,  TauragÃ s rajono savivaldybÃ ,  TelÃ ¡iÃ ³ rajono savivaldybÃ . 6. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gmina Stare Juchy w powiecie eÃ ckim,  powiat goÃ dapski,  powiat wÃgorzewski,  gmina Ruciane  Nida i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 58 oraz miasto Pisz w powiecie piskim,  gminy GiÃ ¼ycko z miastem GiÃ ¼ycko, Kruklanki, MiÃ ki, Wydminy i Ryn w powiecie giÃ ¼yckim,  gmina MikoÃ ajki w powiecie mrÃ gowskim,  gminy Bisztynek i SÃpopol w powiecie bartoszyckim,  gminy Barciany, Korsze i Srokowo w powiecie kÃtrzyÃ skim,  gminy Lidzbark WarmiÃ ski z miastem Lidzbark WarmiÃ ski, Lubomino, Orneta i Kiwity w powiecie lidzbarskim,  czÃÃ Ã  gminy WilczÃta poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 509 w powiecie braniewskim,  gminy Godkowo, Milejewo, MÃ ynary, PasÃ Ãk i Tolkmicko w powiecie elblÃ skim,  powiat miejski ElblÃ g. w wojewÃ ³dztwie podlaskim:  gminy BraÃ sk z miastem BraÃ sk, Rudka i Wyszki w powiecie bielskim,  gmina Perlejewo w powiecie siemiatyckim,  gminy Kolno z miastem Kolno, MaÃ y PÃ ock i TuroÃ l w powiecie kolneÃ skim,  gmina PoÃ wiÃtne w powiecie biaÃ ostockim,  gminy KoÃ aki KoÃ cielne, Rutki, Szumowo, czÃÃ Ã  gminy ZambrÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr S8 i miasto ZambrÃ ³w w powiecie zambrowskim,  gminy WiÃ ¼ajny i PrzeroÃ l w powiecie suwalskim,  gminy Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  gminy Miastkowo, NowogrÃ ³d i ZbÃ ³jna w powiecie Ã omÃ ¼yÃ skim. w wojewÃ ³dztwie mazowieckim:  gminy CeranÃ ³w, KosÃ ³w Lacki, Sabnie, SterdyÃ , czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim,  gminy GrÃbkÃ ³w, Korytnica, Liw, Ã ochÃ ³w, Miedzna, Sadowne, Stoczek, Wierzbno i miasto WÃgrÃ ³w w powiecie wÃgrowskim,  gmina KotuÃ  w powiecie siedleckim,  gminy RzekuÃ , Troszyn, Lelis, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  powiat miejski OstroÃ Ãka,  powiat ostrowski,  gminy Karniewo, MakÃ ³w Mazowiecki, Rzewnie i SzelkÃ ³w w powiecie makowskim,  gmina Krasne w powiecie przasnyskim,  gminy MaÃ a WieÃ  i WyszogrÃ ³d w powiecie pÃ ockim,  gminy CiechanÃ ³w z miastem CiechanÃ ³w, Glinojeck, GoÃ ymin  OÃ rodek, OjrzeÃ , OpinogÃ ³ra GÃ ³rna i SoÃ sk w powiecie ciechanowskim,  gminy Baboszewo, CzerwiÃ sk nad WisÃ Ã , Naruszewo, PÃ oÃ sk z miastem PÃ oÃ sk, Sochocin i ZaÃ uski w powiecie pÃ oÃ skim,  gminy Gzy, Obryte, Zatory, PuÃ tusk i czÃÃ Ã  gminy Winnica poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Wielany, Winnica i Pokrzywnica w powiecie puÃ tuskim,  gminy BraÃ szczyk, DÃ ugosiodÃ o, RzÃ Ã nik, WyszkÃ ³w, Zabrodzie i czÃÃ Ã  gminy Somianka poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 62 w powiecie wyszkowskim,  gminy JadÃ ³w, KlembÃ ³w, PoÃ wiÃtne, StrachÃ ³wka i TÃ uszcz w powiecie woÃ omiÃ skim,  gminy Dobre, JakubÃ ³w, MiÃ sk Mazowiecki z miastem MiÃ sk Mazowiecki, Mrozy, CegÃ Ã ³w, DÃbe Wielkie, HalinÃ ³w, KaÃ uszyn, Siennica i StanisÃ awÃ ³w w powiecie miÃ skim,  gminy Garwolin z miastem Garwolin, GÃ ³rzno, Ã askarzew z miastem Ã askarzew, Maciejowice, MiastkÃ ³w KoÃ cielny, ParysÃ ³w, Pilawa, Sobolew, TrojanÃ ³w, Wilga i Ã »elechÃ ³w w powiecie garwoliÃ skim,  powiat kozienicki,  gminy BaranÃ ³w i JaktorÃ ³w w powiecie grodziskim,  powiat Ã ¼yrardowski,  gminy Belsk DuÃ ¼y, BÃ ÃdÃ ³w, Goszczyn i Mogielnica w powiecie grÃ ³jeckim,  gminy BiaÃ obrzegi, Promna, Stromiec i WyÃ mierzyce w powiecie biaÃ obrzeskim,  gminy IÃ Ã ³w, MÃ odzieszyn, Nowa Sucha, Rybno, Sochaczew z miastem Sochaczew i Teresin w powiecie sochaczewskim,  gmina Policzna w powiecie zwoleÃ skim. w wojewÃ ³dztwie lubelskim:  gminy Niemce, GarbÃ ³w, JastkÃ ³w, Konopnica, WÃ ³lka, GÃ usk w powiecie lubelskim,  gminy Ã Ãczna, MilejÃ ³w, Spiczyn, czÃÃ Ã  gminy Ludwin poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci PuchaczÃ ³w i DratÃ ³w, a nastÃpnie przez drogÃ nr 820 do pÃ ³Ã nocnej granicy gminy, czÃÃ Ã  gminy CycÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 841 do miejscowoÃ ci WÃ ³lka Cycowska, a nastÃpnie od miejscowoÃ ci WÃ ³lka Cycowska przez drogÃ 82 do zachodniej granicy gminy i czÃÃ Ã  gminy PuchaczÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ 82 do miejscowoÃ ci Stara WieÃ , a nastÃpnie na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Stara WieÃ , PuchaczÃ ³w i DratÃ ³w w powiecie Ã ÃczyÃ skim,  gminy Siedliszcze, Rejowiec, Rejowiec Fabryczny z miastem Rejowiec Fabryczny i czÃÃ Ã  gminy wiejskiej CheÃ m poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 812 biegnÃ cÃ od zachodniej granicy tej gminy do granicy powiatu miejskiego CheÃ m, a nastÃpnie poÃ udniowÃ granicÃ powiatu miejskiego CheÃ m do wschodniej granicy gminy w powiecie cheÃ mskim,  gminy Grabowiec, MiÃ czyn, Sitno, SkierbieszÃ ³w, Stary ZamoÃ Ã , KomarÃ ³w-Osada w powiecie zamojskim,  gminy Trzeszczany, Werbkowice, Mircze, czÃÃ Ã  gminy wiejskiej HrubieszÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 74 i na zachÃ ³d od linii wyznaczonej przez drogÃ nr 844 i miasto HrubieszÃ ³w w powiecie hrubieszowskim,  gminy AbramÃ ³w, Kamionka, LubartÃ ³w z miastem LubartÃ ³w, Serniki, OstrÃ ³w Lubelski w powiecie lubartowskim,  gminy KÃ oczew, Ryki, DÃblin i StÃÃ ¼yca w powiecie ryckim,  gminy PuÃ awy z miastem PuÃ awy, Janowiec, Kazimierz Dolny, KoÃ skowola, KurÃ ³w, WÃ wolnica, NaÃ ÃczÃ ³w, MarkuszÃ ³w, Ã »yrzyn w powiecie puÃ awskim,  powiat Ã widnicki,  gminy FajsÃ awice, KraÃ niczyn, Ã opiennik GÃ ³rny, GorzkÃ ³w, Krasnystaw z miastem Krasnystaw, Izbica, Siennica RÃ ³Ã ¼ana w powiecie krasnostawskim,  gmina Tyszowce w powiecie tomaszowskim,  powiat miejski Lublin. 7. Romania The following areas in Romania: Satu Mare county:  Commune Apa with folowing localities:  Locality Apa,  Locality Lunca Apei,  Locality SomeÃeni,  Commune Batarci with folowing localities:  Locality Batarci,  Locality Comlausa,  Locality SirlÃ u,  Locality TÃ mÃ Ãeni,  Commune Bixad with folowing localities:  Locality Bixad,  Locality BoineÃti,  Locality Trip,  Commune CÃ linesti-OaÃ with folowing localities:  Locality CÃ lineÃti-OaÃ,  Locality Coca,  Locality LechinÃ a,  Locality PÃ Ãunea Mare,  Commune Carmazana,  Commune Certeze with folowing localities:  Locality Certeze,  Locality HuÃ a Certeze,  Locality MoiÃeni,  Commune Culciu with folowing localities:  Locality Culciu Mare,  Locality Apateu,  Locality CÃ rÃ Ãeu,  Locality Corod,  Locality Culciu Mic,  Locality LipÃ u,  Commune Doba with folowing localities:  Locality Doba,  Locality BoghiÃ,  Locality Dacia,  Locality Paulian,  Locality Traian,  Commune GherÃ a MicÃ ,  Commune Halmeu with folowing localities:  Locality BabeÃti,  Locality DobolÃ ,  Locality Halmeu Vii,  Commune Livada with folowing localities:  Locality Livada,  Locality Adrian,  Locality Dumbrava,  Locality Livada MicÃ ,  Commune MedieÃu Aurit with folowing localities:  Locality PotÃ u,  Locality RomÃ ¢nesti,  Locality MedieÃu Aurit,  Locality BabÃ ÃeÃti,  Locality Iojib,  Locality MedieÃ RÃ turi,  Locality MedieÃ Vii,  Satmarel locality from Satu Mare Municipality,  Commune Odoreu with folowing localities:  Locality Odoreu,  Locality Berindan,  Locality Cucu,  Commune Ardud witl folowing localities:  Locality Ardud,  Locality Ardud-Vii,  Locality Baba Novac,  Locality GerÃ uÃa,  Locality MÃ dÃ raÃ,  Locality SÃ rÃ tura,  Commune NegreÃti-OaÃ with folowing localities:  Locality NegreÃti-OaÃ,  Locality Luna,  Locality Tur,  Commune OraÃu Nou with folowing localities:  Locality OraÃu Nou,  Locality OraÃu Nou-Vii,  Locality Prilog,  Locality Prilog Vii,  Locality RacÃa,  Locality RacÃa Vii,  Locality Remetea OaÃului,  Commune PÃ uleÃti with folowing localities:  Locality PÃ uleÃti,  Locality Amati,  Locality Ambud,  Locality Hrip,  Locality Petin,  Locality RuÃeni,  Commune TÃ ¢rna Mare with folowing localities:  Locality TÃ ¢rna Mare,  Locality BocicÃ u,  Locality Valea SeacÃ ,  Locality VÃ gaÃ,  Commune Tarsolt with folowing localities:  Locality Tarsolt,  Locality Aliceni,  Commune TerebeÃti with folowing localities:  Locality TerebeÃti,  Locality Aliza,  Locality Gelu,  Locality PiÃcari,  Commune TurÃ  with folowing localities:  Locality TurÃ ,  Locality GherÃ a Mare,  Locality TurÃ  BÃ i,  Commune Turulung with folowing localities:  Locality Turulung Vii,  Commune Vama,  Commune VetiÃ with folowing localities:  Locality VetiÃ,  Locality Decebal,  Locality Oar,  Commune Viile Satu Mare with folowing localities:  Locality Viile Satu Mare,  Locality CioncheÃti,  Locality MediÃa,  Locality TÃ tÃ reÃti,  Locality Ã ireac,  Commune PiÃcolt with folowing localities:  Locality PiÃcolt,  Locality Resighea,  Locality ScÃ riÃoara NouÃ ,  Commune SanislÃ uwith folowing localities:  Locality SanislÃ u,  Locality Marna NouÃ ,  Commune CiumeÃtiwith folowing localities:  Locality CiumeÃti,  Locality Berea,  Locality ViiÃoara,  Locality Horea,  Commune Foieniwith folowing localities:  Locality Foieni,  Commune Urziceni with folowing localities:  Locality Urziceni,  Locality Urzicenii de PÃ dure,  Commune CÃ min with folowing localities:  Locality CÃ min,  Commune CÃ pleni with folowing localities:  Locality CÃ pleni,  Commune Berveni with folowing localities:  Locality Berveni,  Locality LucÃ ceni,  Commune Moftin with folowing localities:  Locality DomÃ neÃti. Tulcea county:  Commune Beidaud with folowing localities:  Locality Beidaud,  Locality NeatÃ ¢rnare,  Locality Sarighiol de Deal,  Commune Mihai Viteazu with folowing localities:  Locality Mihai Viteazu,  Locality Sinoie,  Galati municipality,  Commune I. C. BrÃ tianu with I. C. BrÃ tianu locality,  Commune Jijila with following localities:  GarvÃ n locality,  Jijila locality,  Commune SmÃ ¢rdan with SmÃ ¢rdan locality,  Commune MÃ cin with MÃ cin locality,  Commune Carcaliu with Carcaliu locality,  Commune Greci with Greci Locality,  Commune Turcoaia with Turcoaia locality,  Commune Cerna with following localities:  Cerna locality,  Traian locality,  Mircea VodÃ  locality,  General Praporgescu locality,  Commune Peceneaga with Peceneaga localitz,  Commune DorobanÃ u with following localities:  Ardealu locality,  DorobanÃ u locality,  CÃ ¢rjelari locality,  FÃ ¢ntÃ ¢na Oilor locality,  MeÃteru locality,  Commune Ostrov with following localities:  Ostrov locality,  Piatra locality,  Commune DÃ eni with DÃ eni locality,  Commune Topolog with follwing localities:  MÃ gurele locality,  FÃ gÃ raÃu Nou locality,  LuminiÃ a locality,  Topolog locality,  Calfa locality,  SÃ ¢mbÃ ta NouÃ  locality,  Cerbu locality,  Commune Casimcea with following localities:  Rahman locality,  Haidar locality,  CiÃmeaua NouÃ  locality,  StÃ ¢nca locality,  Corugea locality,  Casimcea locality. PART II 1. The Czech Republic The following areas in the Czech Republic:  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  Bohuslavice u ZlÃ ­na,  BratÃ ejov u Vizovic,  BÃ eznice u ZlÃ ­na,  BÃ ezovÃ ¡ u ZlÃ ­na,  BÃ ezÃ ¯vky,  DeÃ ¡nÃ ¡ u ZlÃ ­na,  DolnÃ ­ Ves,  Doubravy,  DrÃ ¾kovÃ ¡,  FryÃ ¡tÃ ¡k,  HornÃ ­ Lhota u LuhaÃ ovic,  HornÃ ­ Ves u FryÃ ¡tÃ ¡ku,  HostiÃ ¡ovÃ ¡,  Hrobice na MoravÃ ,  HvozdnÃ ¡,  ChrastÃ Ã ¡ov,  Jaroslavice u ZlÃ ­na,  JasennÃ ¡ na MoravÃ ,  Karlovice u ZlÃ ­na,  KaÃ ¡ava,  KleÃ Ã ¯vka,  Kostelec u ZlÃ ­na,  Kudlov,  KvÃ ­tkovice u Otrokovic,  Lhota u ZlÃ ­na,  Lhotka u ZlÃ ­na,  Lhotsko,  LÃ ­pa nad DÃ evnicÃ ­,  LouÃ ka I,  LouÃ ka II,  Louky nad DÃ evnicÃ ­,  Lukov u ZlÃ ­na,  LukoveÃ ek,  Lutonina,  LuÃ ¾kovice,  Malenovice u ZlÃ ­na,  MladcovÃ ¡,  Neubuz,  OldÃ ichovice u Napajedel,  Ostrata,  PodhradÃ ­ u LuhaÃ ovic,  PodkopnÃ ¡ Lhota,  Provodov na MoravÃ ,  PrÃ ¡tnÃ ©,  PÃ Ã ­luky u ZlÃ ­na,  RackovÃ ¡,  RakovÃ ¡,  SalaÃ ¡ u ZlÃ ­na,  Sehradice,  SlopnÃ ©,  SluÃ ¡ovice,  Ã tÃ ­pa,  TeÃ ovice,  Trnava u ZlÃ ­na,  Ublo,  Ã jezd u ValaÃ ¡skÃ ½ch Klobouk,  VelÃ ­kovÃ ¡,  VeselÃ ¡ u ZlÃ ­na,  VÃ ­tovÃ ¡,  Vizovice,  VlÃ kovÃ ¡,  VÃ ¡emina,  VysokÃ © Pole,  ZÃ ¡dveÃ ice,  ZlÃ ­n,  Ã ½elechovice nad DÃ evnicÃ ­. 2. Estonia The following areas in Estonia:  Eesti Vabariik (vÃ ¤lja arvatud Hiiu maakond). 3. Hungary The following areas in Hungary:  Heves megye 700860, 700950, 701050, 701111, 701150, 701250, 701350, 701550, 701560, 701650, 701750, 701850, 701950, 702050, 702150, 702250, 702260, 702950, 703050, 703150, 703250, 703370, 705150 Ã ©s 705450 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Szabolcs-SzatmÃ ¡r-Bereg megye 850950, 851050, 851150, 851250, 851350, 851450, 851550, 851560, 851650, 851660, 851751, 851752, 852850, 852860, 852950, 852960, 853050, 853150, 853160, 853250, 853260, 853350, 853360, 853450, 853550, 854450, 854550, 854560, 854650, 854660, 854750, 854850, 854860, 854870, 854950, 855050, 855150, 856350, 856360, 856450, 856550, 856650, 856750, 856760 Ã ©s 857650 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete. 4. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aglonas novads,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novads,  Auces novads,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novads,  Bauskas novads,  BeverÃ «nas novads,  BrocÃ nu novads,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novads,  Dobeles novads,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novads,  Gulbenes novads,  Iecavas novads,  IkÃ ¡Ã ·iles novads,  IlÃ «kstes novads,  InÃ ukalna novads,  Jaunjelgavas novads,  Jaunpiebalgas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novada,Valgundes, Kalnciema, LÃ «vbÃ rzes, GlÃ «das, SvÃ tes, ZaÃ ¼enieku, Vilces, Lielplatones, Elejas, Sesavas, Platones un Vircavas pagasts,  Kandavas novads,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novads,  Krustpils novads,  KuldÃ «gas novada Ã doles, Ã ªvandes, KurmÃ les, Padures, PelÃ u, Rumbas, Rendas, Kabiles,SnÃ peles un VÃ rmes pagasts, KuldÃ «gas pilsÃ ta,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novads,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novads,  Ogres novads,  Olaines novads,  Ozolnieku novada, Ozolnieku un Cenu pagasts,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novads,  PriekuÃ ¼u novads,  Raunas novads,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta Jelgava,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novads,  RiebiÃ u novads,  Rojas novads,  RopaÃ ¾u novads,  RugÃ ju novads,  RundÃ les novads,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Salaspils novads,  Saldus novada JaunlutriÃ u, LutriÃ u, Ã Ã ·Ã des, NÃ «grandes, Saldus, Jaunauces, Rubas, Vadakstes, ZaÃ as, Ezeres, PampÃ Ã ¼u un ZirÃ u pagasts un Saldus pilsÃ ta,  Saulkrastu novads,  SÃ jas novads,  Siguldas novads,  SkrÃ «veru novads,  Skrundas novada RaÃ Ã ·u pagasts un Skrundas pagasta daÃ ¼a, kas atrodas uz ZiemeÃ ¼iem no autoceÃ ¼a A9  Smiltenes novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  StrenÃ u novads,  Talsu novads,  TÃ rvetes novads,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  VÃ rkavas novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes, Puzes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts, Piltenes pilsÃ ta,  ViesÃ «tes novads,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 5. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ : Naujosios AkmenÃ s kaimiÃ ¡koji, KruopiÃ ³, Naujosios AkmenÃ s miesto seniÃ «nijos,  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ : Alytaus, Krokialaukio, Miroslavo, NemunaiÃ io, Punios ir Simno seniÃ «nijos,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ ,  BirÃ ¡tono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ ,  DruskininkÃ ³ savivaldybÃ ,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  JoniÃ ¡kio rajono savivaldybÃ : GaiÃ ¾aiÃ iÃ ³, JoniÃ ¡kio, RudiÃ ¡kiÃ ³, SatkÃ «nÃ ³, Skaistgirio ir Ã ½agarÃ s seniÃ «nijos,  Jurbarko rajono savivaldybÃ : GirdÃ ¾iÃ ³, Jurbarko miesto, JurbarkÃ ³, SkirsnemunÃ s ir Ã imkaiÃ iÃ ³ seniÃ «nijos,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kalvarijos savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ : Akademijos, AlÃ ¡Ã nÃ ³, BabtÃ ³, Batniavos, Domeikavos, EÃ ¾erÃ lio, Garliavos, Garliavos apylinkiÃ ³, KaÃ erginÃ s, KarmÃ lavos, Kulautuvos, LapiÃ ³, Linksmakalnio, NeveroniÃ ³, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, VandÃ ¾iogalos ir ZapyÃ ¡kio seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ : GudÃ ¾iÃ «nÃ ³, SurviliÃ ¡kio, Ã Ã tos, Truskavos ir VilainiÃ ³ seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ ,  MarijampolÃ s savivaldybÃ ,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ s: LaiÃ ¾uvos, MaÃ ¾eikiÃ ³ apylinkÃ s, MaÃ ¾eikiÃ ³, ReivyÃ iÃ ³, TirkÃ ¡liÃ ³ ir ViekÃ ¡niÃ ³ seniÃ «nijos,  MolÃ tÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : KlovainiÃ ³ seniÃ «nija, Linkuvos seniÃ «nijos dalis Ã ¯ rytus nuo kelio Nr. 151 ir kelio Nr. 211, ir Rozalimo seniÃ «nija,  PanevÃ Ã ¾io rajono savivaldybÃ ,  Pasvalio rajono savivaldybÃ ,  RadviliÃ ¡kio rajono savivaldybÃ : AukÃ ¡telkÃ ³, Baisogalos, PakalniÃ ¡kiÃ ³, RadviliÃ ¡kio, RadviliÃ ¡kio miesto, Sidabravo, SkÃ miÃ ³, Ã eduvos miesto ir TyruliÃ ³ seniÃ «nijos,  RaseiniÃ ³ rajono savivaldybÃ : KalnÃ «jÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. A1,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ ,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ ,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 6. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Kalinowo, Prostki i gmina wiejska EÃ k w powiecie eÃ ckim,  powiat olecki,  gminy Orzysz, BiaÃ a Piska i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 58 w powiecie piskim,  gminy GÃ ³rowo IÃ aweckie z miastem GÃ ³rowo IÃ aweckie, Bartoszyce z miastem Bartoszyce w powiecie bartoszyckim,  gminy Braniewo z miastem Braniewo, Lelkowo, PieniÃÃ ¼no, Frombork, PÃ oskinia i czÃÃ Ã  gminy WilczÃta poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 509w powiecie braniewskim. w wojewÃ ³dztwie podlaskim:  powiat grajewski,  gminy JasionÃ ³wka, JaÃ wiÃ y, Knyszyn, Krypno, MoÃ ki i Trzcianne w powiecie monieckim,  gminy Ã omÃ ¼a, PiÃ tnica, Ã niadowo, Jedwabne, PrzytuÃ y i Wizna w powiecie Ã omÃ ¼yÃ skim,  powiat miejski Ã omÃ ¼a,  gminy Grodzisk, Drohiczyn, Dziadkowice, Milejczyce i Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim,  gminy BiaÃ owieÃ ¼a, Czeremcha, Narew, Narewka, czÃÃ Ã  gminy Dubicze Cerkiewne poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 685,czÃÃ Ã  gminy Kleszczele poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogi nr 685, a nastÃpnie nr 66 i nr 693, czÃÃ Ã  gminy HajnÃ ³wka poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 689 i na wschÃ ³d od linii wyznaczonej przez drogÃ nr 685 i miasto HajnÃ ³wka w powiecie hajnowskim,  gminy Kobylin-Borzymy i SokoÃ y w powiecie wysokomazowieckim,  czÃÃ Ã  gminy ZambrÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr S8 w powiecie zambrowskim,  gminy Grabowo i Stawiski w powiecie kolneÃ skim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, Juchnowiec KoÃ cielny, Ã apy, MichaÃ owo, SupraÃ l, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  gmina BoÃ ki i czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 i miasto Bielsk Podlaski w powiecie bielskim,  gmina PuÃ sk, czÃÃ Ã  gminy Krasnopol poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 653, czÃÃ Ã  gminy Sejny poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 653 i na wschÃ ³d od linii wyznaczonej przez drogÃ nr 663 i miasto Sejny w powiecie sejneÃ skim,  gminy BakaÃ arzewo, FilipÃ ³w, Jeleniewo, Raczki, Rutka-Tartak, SuwaÃ ki i Szypliszki w powiecie suwalskim,  powiat miejski SuwaÃ ki,  powiat augustowski,  gminy Korycin, Krynki, KuÃ ºnica, SokÃ ³Ã ka, SzudziaÃ owo, czÃÃ Ã  gminy Nowy DwÃ ³r poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 670, czÃÃ Ã  gminy JanÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 671 biegnÃ cÃ od wschodniej granicy gminy do miejscowoÃ ci JanÃ ³w i na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci JanÃ ³w, TrofimÃ ³wka i Kizielany i czÃÃ Ã  gminy Suchowola poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 8 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do miejscowoÃ ci Suchowola, a nastÃpnie przedÃ uÃ ¼onej drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Suchowola i Dubasiewszczyzna biegnÃ cÃ do poÃ udniowo-wschodniej granicy gminy w powiecie sokÃ ³lskim,  powiat miejski BiaÃ ystok. w wojewÃ ³dztwie mazowieckim:  gminy Przesmyki, Domanice, SkÃ ³rzec, Siedlce, SuchoÃ ¼ebry, Mokobody, Mordy, WiÃ niew, Wodynie i Zbuczyn w powiecie siedleckim,  gminy Repki, JabÃ onna Lacka, czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim,  powiat Ã osicki,  gmina BrochÃ ³w w powiecie sochaczewskim,  gminy CzosnÃ ³w, Leoncin, PomiechÃ ³wek, Zakroczym i miasto Nowy DwÃ ³r Mazowiecki w powiecie nowodworskim,  gmina Joniec w powiecie pÃ oÃ skim,  gmina Pokrzywnica w powiecie puÃ tuskim,  gminy DÃ brÃ ³wka, KobyÃ ka, Marki, Radzymin, WoÃ omin, Zielonka i ZÃ bki w powiecie woÃ omiÃ skim,  czÃÃ Ã  gminy Somianka poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 62 w powiecie wyszkowskim,  gminy Latowicz i SulejÃ ³wek w powiecie miÃ skim,  gmina Borowie w powiecie garwoliÃ skim,  powiat warszawski zachodni,  powiat legionowski,  powiat otwocki,  powiat piaseczyÃ ski,  powiat pruszkowski,  gmina ChynÃ ³w, GrÃ ³jec, Jasieniec, Pniewy i Warka w powiecie grÃ ³jeckim,  gminy MilanÃ ³wek, Grodzisk Mazowiecki, Podkowa LeÃ na i Ã »abia Wola w powiecie grodziskim,  powiat miejski Siedlce,  powiat miejski Warszawa. w wojewÃ ³dztwie lubelskim:  powiat radzyÃ ski,  gminy Krzywda, wiejska Ã ukÃ ³w z miastem Ã ukÃ ³w, Stanin, Stoczek Ã ukowski z miastem Stoczek Ã ukowski, WojcieszkÃ ³w, Wola MysÃ owska i TrzebieszÃ ³w w powiecie Ã ukowskim,  gmina Wyryki, czÃÃ Ã  gminy Urszulin poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 82, czÃÃ Ã  gminy Stary Brus poÃ oÃ ¼na na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 82 i czÃÃ Ã  gminy wiejskiej WÃ odawa poÃ oÃ ¼ona na pÃ ³Ã noc od granicy miasta WÃ odawa w powiecie wÃ odawskim,  gminy Rossosz, Ã omazy, KonstantynÃ ³w, Piszczac, Rokitno, BiaÃ a Podlaska, Zalesie, Terespol z miastem Terespol, DrelÃ ³w, MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski w powiecie bialskim,  powiat miejski BiaÃ a Podlaska,  gminy SiemieÃ , Sosnowica, czÃÃ Ã  gminy DÃbowa KÃ oda poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 819, czÃÃ Ã  gminy Parczew poÃ oÃ ¼ona na zachÃ ³d od drogi nr 819 biegnÃ cej do skrzyÃ ¼owania z drogÃ nr 813 i na zachÃ ³d od drogi nr 813 i czÃÃ Ã  gminy MilanÃ ³w poÃ oÃ ¼ona na zachÃ ³d od drogi nr 813 w powiecie parczewskim,  gminy NiedÃ ºwiada, OstrÃ ³wek, UÃ cimÃ ³w i czÃÃ Ã  gminy Firlej poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 w powiecie lubartowskim,  czÃÃ Ã  gminy Ludwin poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci PuchaczÃ ³w i DratÃ ³w, a nastÃpnie przez drogÃ nr 820 do pÃ ³Ã nocnej granicy gminy, czÃÃ Ã  gminy CycÃ ³w poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ 82 i czÃÃ Ã  gminy PuchaczÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 82 do miejscowoÃ ci Stara WieÃ , a nastÃpnie na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Stara WieÃ , PuchaczÃ ³w i DratÃ ³w w powiecie Ã ÃczyÃ skim,  gminy Uchanie, HorodÃ o i czÃÃ Ã  gminy wiejskiej HrubieszÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 74 i na wschÃ ³d od linii wyznaczonej przez drogÃ nr 844 w powiecie hrubieszowskim,  gminy BiaÃ opole, Dubienka, LeÃ niowice, WojsÃ awice i Ã »mudÃ º w powiecie cheÃ mskim. 7. Romania The following areas in Romania: Tulcea county  Commune Bestepe with folowing localities:  Locality BÃ ltenii de Jos,  Locality BÃ ltenii de Sus,  Locality Bestepe,  Locality Periprava,  Locality Sfistofca,  Commune Sarichioi with folowing localities:  Locality Sarichioi,  Locality Enisala,  Locality Sabangia,  Locality Visterna,  Locality Zebil,  Commune Baia with folowing localities:  Locality Baia,  Locality Camena,  Locality Caugagia,  Locality Ceamurlia de Sus,  Locality Panduru,  Commune Ceamurlia de Jos with folowing localities:  Locality Ceamurlia de Jos,  Locality Lunca,  Commune Ciucurova with folowing localities:  Locality Ciucurova,  Locality Atmagea,  Locality FÃ ¢ntÃ ¢na Mare,  Commune Babadag with Babadag locality,  Commune Slava Cercheza with folowing localities:  Locality Slava Cercheza,  Locality Slava RusÃ ,  Commune Stejaru with folowing localities:  Locality Stejaru,  Locality Mina Altan Tepe,  Locality Vasile Alecsandri,  Commune Jurilovca with folowing localities:  Locality Jurilovca,  Locality Visina,  Locality Salcioara. PART III 1. Latvia The following areas in Latvia:  Jelgavas novada Jaunsvirlaukas pagasts,  Ozolnieku novada Salgales pagasts,  Saldus novada Novadnieku, KursÃ «Ã ¡u un ZvÃ rdes pagasts. 2. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ : AkmenÃ s ir Ventos seniÃ «nijos,  Alytaus rajono savivaldybÃ : AlovÃ s, ButrimoniÃ ³, DaugÃ ³, PivaÃ ¡iÃ «nÃ ³ ir RaitininkÃ ³ seniÃ «nijos,  Jurbarko rajono savivaldybÃ : JuodaiÃ iÃ ³, RaudonÃ s, SeredÃ ¾iaus ir Veliuonos seniÃ «nijos,  JoniÃ ¡kio rajono savivaldybÃ : GatauÃ iÃ ³, KepaliÃ ³, KriukÃ ³ ir SaugÃ laukio seniÃ «nijos,  Kauno rajono savivaldybÃ : BabtÃ ³, Ã ekiÃ ¡kÃ s, Vilkijos ir Vilkijos apylinkiÃ ³ seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ : Dotnuvos, JosvainiÃ ³, KÃ dainiÃ ³ miesto, KrakiÃ ³, PelÃ dnagiÃ ³ ir Pernaravos seniÃ «nijos,  KelmÃ s rajono savivaldybÃ : TytyvÃ nÃ ³ seniÃ «nijos dalis Ã ¯ rytus ir pietus nuo kelio Nr. 157 ir Ã ¯ rytus nuo kelio Nr. 2105 ir TytuvÃ nÃ ³ apylinkiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. 157 ir Ã ¯ rytus nuo kelio Nr. 2105,  LazdijÃ ³ rajono savivaldybÃ ,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ s: LaiÃ ¾uvos, MaÃ ¾eikiÃ ³ apylinkÃ s, MaÃ ¾eikiÃ ³, ReivyÃ iÃ ³, TirkÃ ¡liÃ ³ ir ViekÃ ¡niÃ ³ seniÃ «nijos,  Pakruojo rajono savivaldybÃ : Guostagalio seniÃ «nija, Linkuvos seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 151 ir kelio Nr. 211, LygumÃ ³, Pakruojo, PaÃ ¡vitinio ir Ã ½eimelio seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ : GrinkiÃ ¡kio, Ã aukoto ir Ã iaulÃ nÃ ³ seniÃ «nijos,  RaseiniÃ ³ rajono savivaldybÃ : Ariogalos, Betygalos, PagojukÃ ³ ir Ã iluvos seniÃ «nijos ir Girkalnio seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. A1,  TrakÃ ³ rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ . 3. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  gminy DÃ browa BiaÃ ostocka, Sidra, czÃÃ Ã  gminy Nowy DwÃ ³r poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 670, czÃÃ Ã  gminy JanÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 671 biegnÃ cÃ od wschodniej granicy gminy do miejscowoÃ ci JanÃ ³w i na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci JanÃ ³w, TrofimÃ ³wka i Kizielany i czÃÃ Ã  gminy Suchowola poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 8 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do miejscowoÃ ci Suchowola, a nastÃpnie przedÃ uÃ ¼onej drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Suchowola i Dubasiewszczyzna biegnÃ cÃ do poÃ udniowo-wschodniej granicy gminy w powiecie sokÃ ³lskim,  gmina Giby, czÃÃ Ã  gminy Krasnopol poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 653 i czÃÃ Ã  gminy Sejny poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 653 oraz poÃ udniowo - zachodniÃ granicÃ miasta Sejny i na zachÃ ³d od linii wyznaczonej przez drogÃ nr 663 w powiecie sejneÃ skim,  gmina Orla, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 w powiecie bielskim,  gminy CzyÃ ¼e, czÃÃ Ã  gminy Dubicze Cerkiewne poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 685,czÃÃ Ã  gminy Kleszczele poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogi nr 685, a nastÃpnie nr 66 i nr 693 i czÃÃ Ã  gminy HajnÃ ³wka poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 689 i na zachÃ ³d od linii wyznaczonej przez drogÃ nr 685 w powiecie hajnowskim,  gmina GoniÃ dz w powiecie monieckim  gminy Mielnik i Nurzec-Stacja w powiecie siemiatyckim. w wojewÃ ³dztwie mazowieckim:  gmina Nasielsk w powiecie nowodworskim,  gmina Ã wiercze i czÃÃ Ã  gminy Winnica poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Bielany, Winnica i Pokrzywnica w powiecie puÃ tuskim,  gmina Nowe Miasto w powiecie pÃ oÃ skim  gminy Korczew i Paprotnia w powiecie siedleckim. w wojewÃ ³dztwie lubelskim:  gminy Wierzbica, Sawin, Ruda Huta, Dorohusk, KamieÃ  i czÃÃ Ã  gminy wiejskiej CheÃ m poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 812 biegnÃ cÃ od zachodniej granicy tej gminy do granicy powiatu miejskiego CheÃ m, a nastÃpnie pÃ ³Ã nocnÃ granicÃ powiatu miejskiego CheÃ m do wschodniej granicy gminy w powiecie cheÃ mskim,  powiat miejski CheÃ m,  gminy Hanna, HaÃ sk, Wola Uhruska, czÃÃ Ã  gminy Urszulin poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 82, czÃÃ Ã  gminy Stary Brus poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 82 i czÃÃ Ã  gminy wiejskiej WÃ odawa poÃ oÃ ¼ona na poÃ udnie od granicy miasta WÃ odawa w powiecie wÃ odawskim,  czÃÃ Ã  gminy CycÃ ³w poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 82 i na pÃ ³Ã noc od drogi nr 841 w powiecie Ã ÃczyÃ skim,  gminy JabÃ oÃ , PodedwÃ ³rze, czÃÃ Ã  gminy DÃbowa KÃ oda poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 819, czÃÃ Ã  gminy Parczew poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 819 biegnÃ cÃ do skrzyÃ ¼owania z drogÃ nr 813 i na wschÃ ³d od drogi nr 813 i czÃÃ Ã  gminy MilanÃ ³w poÃ oÃ ¼ona na wschÃ ³d od drogi nr 813 w powiecie parczewskim,  gminy JanÃ ³w Podlaski, LeÃ na Podlaska, KodeÃ , SÃ awatycze, SosnÃ ³wka, Tuczna i Wisznice w powiecie bialskim,  gminy Jeziorzany, MichÃ ³w, Kock i czÃÃ Ã  gminy Firlej poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 w powiecie lubartowskim,  gminy AdamÃ ³w i Serokomla w powiecie Ã ukowskim,  gmina BaranÃ ³w w powiecie puÃ awskim,  gminy NowodwÃ ³r i UÃ ÃÃ ¼ w powiecie ryckim. 4. Romania The following areas in Romania: Satu Mare county  Commune AgriÃ with folowing localities:  Locality AgriÃ,  Locality Ciuperceni,  Commune Botiz,  Commune DorolÃ  with folowing localities:  Locality Atea,  Locality Dara,  Locality Petea,  Locality DorolÃ ,  Commune Halmeu with folowing localities:  Locality Halmeu,  Locality Cidreag,  Locality MesteacÃ n,  Locality PorumbeÃti,  Commune Lazuri with folowing localities:  Locality Lazuri,  Locality Bercu,  Locality Nisipeni,  Locality Noroieni,  Locality PeleÃ,  Locality PeliÃor,  Commune Micula with folowing localities:  Locality Micula,  Locality Bercu Nou,  Locality Micula NouÃ ,  Satu Mare Municipality,  Commune Turulung with folowing localities:  Locality Turulung,  Locality DrÃ guÃeni. Tulcea county Tulcea Municipality with folowing localities:  Locality Tulcea,  Locality Tudor Vladimirescu,  Commune Ceatalchioi with folowing localities:  Locality Ceatalchioi,  Locality Patlageanca,  Locality Plauru,  Locality Salceni,  Commune Pardina with Pardina locality,  Commune Somova with folowing localities:  Locality Somova,  Locality Mineri,  Locality Parches,  Commune FrecÃ Ã ei with folowing localities:  Locality FrecÃ Ã ei,  Locality Cataloi,  Locality PoÃta,  Locality Telita,  Commune Horia with folowing localities:  Locality Horia,  Locality CloÃca,  Locality FloreÃti,  Commune Izvoarele with folowing localities:  Locality Izvoarele,  Locality Alba,  Locality Iulia,  Locality Valea Teilor,  Commune Mihai Bravu with folowing localities:  Locality Mihai Bravu,  Locality Satu Nou,  Locality Turda,  Commune Mihail KogÃ lniceanu with folowing localities:  Locality Mihail KogÃ lniceanu,  Locality LÃ stuni,  Locality RÃ ¢ndunica,  Commune Nalbant with folowing localities:  Locality Nalbant,  Locality Nicolae BÃ lcescu,  Locality Trestenic,  Commune NiculiÃ el with NiculiÃ el locality,  Commune Isaccea with folowing localities:  Locality Isaccea,  Locality TichileÃti,  Locality RevÃ rsarea,  Commune C.A.Rosetti with folowing localities:  Locality C.A.Rosetti,  Locality Cardon,  Locality Letea,  Commune Valea Nucarilor with folowing localities:  Locality Valea Nucarilor,  Locality Agighiol,  Locality Iazurile,  Commune Chilia Veche with folowing localities:  Locality Chilia Veche,  Locality Calita,  Locality Ostrovu Tataru,  Locality Tatanir,  Commune Crisan with folowing localities:  Locality Crisan,  Locality Caraorman,  Locality Mila 23,  Commune Mahmudia with Mahmudia locality,  Commune Maliuc with folowing localities:  Locality Maliuc,  Locality Ilganii de Sus,  Locality Gorgova,  Locality Partizani,  Locality Vulturu,  Commune Murighiol with folowing localities:  Locality Murighiol,  Locality Colina,  Locality Dunavatu de Jos,  Locality Dunavatu de Sus,  Locality Plopu,  Locality Sarinasuf,  Locality Uzlina,  Commune Nufaru with folowing localities:  Locality Nufaru,  Locality Ilagnii de Jos,  Locality Malcoci,  Locality Victoria,  Commune Sulina with Sulina localities,  Commune Sfantu Gheorghe with Sfantu Gheorghe locality,  Commune LuncaviÃ a with folowing localities:  Locality VÃ cÃ reni,  Locality LuncaviÃ a,  Locality Rachelu,  Commune Hamcearca with following localities:  Locality Nifon,  Locality CÃ prioara,  Locality Hamcearca,  Locality Balabancea,  Commune Grindu with Grindu Locality. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.